Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8, 16, and 20 have been canceled. Claims 1-7, 9-15, and 17-19 are pending. Claims 1-7, 9-15, and 17-19 have been examined. Claims 1-7, 9-15, and 17-19 have been rejected. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Brian Bell on 6/10/2022.

Claims 8, 16, and 20 are canceled.
Claims 1, 9, and 17 are amended as following:
1. (Currently Amended) A method for modeling a thermal circuit of a power inverter, the method comprising: 
setting a first input node of the thermal circuit to a first measured temperature;
setting a second input node of the thermal circuit to a second measured temperature; 
determining at least one thermal characteristic of the thermal circuit using, at least, the first measured temperature and the second measured temperature; and 
determining an operating temperature of the thermal circuit based on the at least one thermal characteristic,
wherein one of the first input node and the second input node includes a power semiconductor device temperature input node and the other of the first input node and the second input node includes a coolant temperature input node.

9. (Currently Amended) A thermal circuit modeling system comprising: 
a thermal circuit associated with a power inverter having at least a first input node and a second input node; and 
a controller configured to: 
set the first input node of the thermal circuit to a first measured temperature; 
set the second input node of the thermal circuit to a second measured temperature; 
determine at least one thermal characteristic of the thermal circuit using, at least, the first measured temperature and the second measured temperature; and 
determine an operating temperature of the thermal circuit based on the at least one thermal characteristic,
wherein one of the first input node and the second input node includes a power semiconductor device temperature input node and the other of the first input node and the second input node includes a coolant temperature input node.

17. (Currently Amended) A method for controlling a coolant flow rate of a modeled thermal circuit power inverter, the method comprising: 
setting a first input node of a modeled thermal circuit associated with the power inverter to a first measured temperature; 
setting a second input node of the modeled thermal circuit to a second measured temperature; 
determining at least one thermal characteristic of the modeled thermal circuit using, at least, the first measured temperature and the second measured temperature; 
determining the coolant flow rate of the power inverter based on the at least one thermal characteristic; 
determining a first power loss value at the first input node; and 
selectively adjusting the coolant flow rate of the modeled thermal circuit based on the first power loss value,
wherein one of the first input node and the second input node includes a power semiconductor device temperature input node and the other of the first input node and the second input node includes a coolant temperature input node.

Allowable Subject Matter
Claims 1-7, 9-15, and 17-19 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, 9, and 17, Warwel, Thomas, and Prasanth et al. (Condition Monitoring of Electrolytic Capacitor Based on ESR Estimation and Thermal Impedance Model Using Improved Power Loss Conputation, 2018 International Power Electronics Conference) in combination teaches modeling a thermal circuit of a power inverter, the method comprising: 
setting a first input node of the thermal circuit to a first measured temperature;
setting a second input node of the thermal circuit to a second measured temperature; 
determining at least one thermal characteristic of the thermal circuit using, at least, the first measured temperature and the second measured temperature; and 
determining an operating temperature of the thermal circuit based on the at least one thermal characteristic,
wherein one of the first input node and the second input node includes a power semiconductor device temperature input node and the other of the first input node and the second input node.
Warwel, Thomas, and Prasanth et al. either alone or in combination do not teach:
second input node includes a coolant temperature input node;
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

                                                                                                                                                                                           
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148